Citation Nr: 0406582	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected traumatic arthritis of the right shoulder, 
with limitation of motion.  

2.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from July 1954 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and September 2002 rating 
decisions of the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Prior to the filing of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to both 
issues on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record in this case does not reflect that the RO has 
given the veteran adequate notice as required by the VCAA and 
its implementing regulations.  Specifically, the veteran was 
not advised as to the nature of evidence necessary to 
substantiate his rating and unemployability claims, and has 
not been advised as to whether he is expected to obtain and 
submit that evidence or whether VA will request such on his 
behalf.  Thus remand is required in order to ensure that the 
veteran is afforded due notice.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that additional development is indicated 
in this case, in the form of a contemporary VA examination 
that clarifies the nature and severity of the veteran's right 
shoulder disability.  In this regard the Board notes that the 
veteran was last examined for VA purposes in May 2002.  He is 
in receipt of the maximum rating based on motion limitation 
at this time.  The results of examination and a social and 
industrial survey completed in May 2002 include the veteran's 
own report of functional limitations such as restricted 
movement and weakness.  Such complaints appear inconsistent 
with conclusions reached or, were not fully discussed by the 
VA medical examiner in arriving at an opinion as to the 
overall level of resulting right shoulder disability.  
Moreover, the veteran has not provided the requested 
clarifying information as to how his right shoulder 
disability affected his prior employment.  A new examination 
that specifically addresses all disability manifestations and 
the impact of such on the veteran's employability is 
therefore warranted.

Accordingly, this case is REMANDED for the following: 

1.  The RO should contact the veteran and 
his attorney and provide written notice 
of the provisions of VCAA and its 
implementing regulations, specific to the 
rating and unemployability claims on 
appeal.  The veteran should be 
specifically advised what information and 
medical or lay evidence is necessary to 
substantiate his claims.  The RO should 
also provide the veteran with notice as 
to what evidence, if any, he is expected 
to obtain and submit on his own, and what 
evidence VA will request on his behalf.  

2.  The veteran should be requested to 
submit any pertinent evidence in his 
possession, to include records from any 
past employer, such as the LSG Lufthansa 
Service Sky Chefs and American Airlines, 
and any medical and/or employment 
evidence that supports his assertion that 
his service-connected right shoulder 
disability renders him unemployable or is 
of a severity to warrant a higher rating.  
The veteran is further requested to 
clarify whether he is in receipt of 
Social Security Administration disability 
or retirement benefits.  

3.  The RO should also request that the 
veteran submit the names, addresses, and 
approximate dates of all VA and/or 
private care providers who have treated 
him for right upper extremity complaints 
from approximately March 2000 to the 
present.  

4.  The RO should take the appropriate 
steps to assist the veteran in obtaining 
identified information that is 
potentially probative of the appeal and 
not already in the claims file.  If any 
identified evidence cannot be obtained, 
the RO should notify the veteran and 
afford him an opportunity to submit such 
for consideration in connection with his 
appeal.

5.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA examination 
of his right upper extremity.  The 
complete claims file, to include all 
additionally received evidence, must be 
provided to the examiner prior to the 
examination and review of such should be 
documented in the completed examination 
report.  Any indicated tests or studies 
should be completed.  

a)  The examiner is requested to identify 
the appropriate diagnoses pertinent to 
the veteran's service-connected right 
shoulder disability and to generally 
record pertinent medical complaints, 
symptoms, and clinical findings 
attributable to the service-connected 
disability.

b)  The examiner is requested to report 
the veteran's demonstrated ranges of 
active and passive right shoulder motion, 
described in degrees of excursion and 
with specific notation as to any 
additional degrees of lost motion 
attributable pain on use or during flare-
ups.

c)  The examiner should identify the 
presence and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; excess fatigability; 
incoordination; temperature changes; bone 
or joint deformities (to include any 
dislocations, malunion or nonunion); or, 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment.  

d)  The examiner is requested to address 
whether the veteran's service-connected 
right shoulder disability involves only 
the joint structure, or whether and to 
what degree there exists any associated 
neurologic impairment.  The examiner 
should specifically address the veteran's 
complaints of weakness and identify 
whether such are due to neurologic or 
other pathology, and, whether such are 
attributable to service-connected 
disability.



e)  The examiner is also requested to 
describe the location, size and 
appearance of any right shoulder scarring 
and to identify the nature and severity 
of any resulting functional loss.

f)  The examiner is also requested to 
comment on the impact of the service-
connected right shoulder disability on 
the veteran's ability to secure or follow 
a substantially gainful occupation, 
identifying the nature of activity 
restrictions resulting from such 
disability.

The rationale for all opinions expressed 
should be provided, with particular 
discussion of the findings set out in the 
May 2002 VA examination and social and 
industrial survey reports.  

6.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

7.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on review of the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction he and his attorney should 
be provided a supplemental statement of 
the case, with an opportunity to respond 
thereto.  

The purposes of this REMAND are to assist the veteran, to 
afford him due process of law, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

